DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-8 and 10-20 and the cancellation of claim 9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the braking element having a wedge-shaped surface, as recited in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, 8, and 20 are objected to because of the following informalities:  
In regards to claim 1, line 8, the phrase “can be brought” should be changed to “is configured to be brought.”
In regards to claim 7, the claim should read as follows after the preamble: “wherein the braking element is configured to be brought into contact with a ratchet arm of the rotary latch having the braking face.”
In regards to claim 8, the claim should read as follows after the preamble: “wherein the braking face being formed geometrically larger than a surface area of the braking element that is configured to be brought into contact with the braking face.”
In regards to claim 20, it is suggested that the claim be canceled.  See rejection of claim 20 under 35 U.S.C. 112(b) below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 8, the metes and bounds of the claim are unclear because of the use of the phrase “can be.”  Specifically, it is unclear if the braking element is required to be brought into contact with the braking face, or if that function is not required by the claim.  It is understood from the specification that the braking element is meant to come into contact with the braking face or that the braking element is configured to be brought into contact with the braking face, and will be examined as such.  See claim objection above.
In regards to claim 7, line 2, the metes and bounds of the claim are unclear because of the use of the phrase “can be.”  Specifically, it is unclear if the braking element is required to be brought into contact with the ratchet arm, or if that function is not required by the claim.  It is understood from the specification that the braking element is meant to come into contact with the ratchet arm, having the braking face of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 7, claim 1 requires that the braking element is configured to be brought into contact with the braking face, and therefore, claim 7 must recite that the ratchet arm includes the braking face.  The claim as written suggests that the braking element cooperates with a portion of the ratchet arm separate from the braking face.  See objections to claims 7 and 8 above.
In regards to claim 8, line 4, the metes and bounds of the claim are unclear because of the use of the phrase “can be.”  Specifically, it is unclear if the braking element is required to be brought into contact with the braking face, or if that function is not required by the claim.  It is understood from the specification that the braking element is meant to come into contact with the braking face, and will be examined as such.  See claim objection above.
In regards to claim 20, in light of applicant’s amendments to claim 1, the relationship between the language of claim 20 and the newly amended language of claim 1 is unclear.  For example, it is unclear how the braking contour protrudes from a surface of the braking element, when the contour is an end of the braking element and the braking element protrudes from a surface of the buffer unit, as recited in claim 1.  It is suggested that claim 20 be canceled.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10, 11, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szegeny (DE 102017109064 A1).
In regards to claim 1, Szegeny discloses a motor vehicle lock for a movable vehicle part, said lock comprising: a lock housing 1, a rotary latch 16 that is movably provided on the lock housing, the rotary latch being movable into an open position and at least one engaged position (Paragraph 30 of the Computer Generated Translation), and a buffer unit 8 that is provided on the lock housing and includes a braking element 10 or 11 being located on the buffer unit, wherein the braking element is configured to be brought into contact with a braking face (face of component 20 or 21, respectively, Figures 4 and 5 and Paragraph 30 of the Computer Generated Translation) formed on a longitudinal face of the rotary latch (Figure 3), at least while the rotary latch is moving into the open position (Paragraph 30 of the Computer Generated Translation), wherein the braking element protrudes from a surface of the buffer unit parallel to a rotational axis 14 of the rotary latch (Figures 1, 2, 4, and 5).
In regards to claim 4, Szegeny discloses that the braking element comprises a plastics material (Paragraph 22 of the Computer Generated Translation).
In regards to claim 5, Szegeny discloses that the braking element is formed in a single piece with, and materially integrally with, the buffer unit (Paragraph 22 of the Computer Generated Translation).
In regards to claims 6 and 20, Szegeny discloses that the braking element has a braking contour that is substantially hemispherical (Paragraph 18 of the Computer Generated Translation, in which it is disclosed that shape of the braking element can be cylindrical, which is substantially hemispherical).
In regards to claim 7, Szegeny discloses that the braking element is configured to be brought into contact with a ratchet arm 23 of the rotary latch having the braking face.
In regards to claim 10, Szegeny discloses that the braking element is resilient at least in portions (resilient at least in portions because it is made of plastic, Paragraph 22 of the Computer Generated Translation).
In regards to claim 11, Szegeny discloses a method for reducing an opening noise of the rotary latch of the motor vehicle lock of claim 1, the method comprising: exerting a braking torque on the rotary latch via the braking element; and reducing an opening speed of the rotary latch at least during an opening movement of the rotary latch to the open position (Paragraph 30 of the Computer Generated Translation).
In regards to claim 14, Szegeny discloses that the plastics material is an elastomer (since plastics material or plastic can be at least partially elastic, then the material is considered as an elastomer).
In regards to claim 17, Szegeny discloses that the braking element has a wedge-shaped face (Figures 1, 2, 4, and 5) located substantially perpendicular to a movement direction of the rotary latch.
In regards to claim 18, Szegeny discloses that the buffer unit extends transversely to an entry slot of the rotary latch (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szegeny (DE 102017109064 A1) in view of Bendel et al. (US-8342582).
In regards to claim 2, Szegeny discloses the motor vehicle lock as applied to claim 1 above, but fails to disclose that the buffer unit has a buffer pocket and the braking element is located in the buffer pocket.  Bendel et al. teaches a buffer unit 7 having a buffer pocket 8 for receiving a component 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the braking element in a buffer pocket of the buffer unit in order to allow the braking element to be removed and replaced in case of wear.
In regards to claim 3, Bendel et al. teaches that the buffer pocket is formed as a material clearance in the buffer unit (Figure 2).
In regards to claim 12, Szegeny in view of Bendel et al. teaches that the braking element is located in the buffer pocket in a positive fit (Col. 3, lines 31-34).
In regards to claim 13, Bendel et al. teaches that the material clearance is formed as a slot (the opening or clearance of Bendel et al. is considered as a slot because it is a “narrow opening or groove,” as defined by Merriam-Webster’s Dictionary).
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szegeny (DE 102017109064 A1) in view of Arabia, Jr. et al. (US-5520426).
In regards to claim 8, Szegeny discloses the motor vehicle lock as applied to claims 1 and 7 above, but fails to specify that the braking face is formed geometrically larger than a surface area of the braking element that is configured to be brought into contact with the braking face.  Arabia, Jr. et al. teaches a braking face (surface of portion 24 that contacts with component 30, Figure 4) that is geometrically larger than a surface area of a braking element 30 that is configured to be brought into contact with the braking face (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to increase the size of the braking face of component 20 or 21, so as to provide a larger surface on which the braking element can contact and since it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.
In regards to claim 19, Szegeny discloses that the rotary latch and the braking element have continuous contact with each other along the braking face (Paragraph 30 of the Computer Generated Translation).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szegeny (DE 102017109064 A1).  Although Szegeny does not specify that the apparent radius of the curvature of the braking contour has a value that is between approximately 1 mm and approximately 5 mm, or specifically between approximately 2 mm and approximately 3 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the radius of the braking contour be within the ranges set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicant’s remarks concerning the drawing objection set forth in the previous Office Action, the examiner respectfully disagrees that the amendments to claim 17 overcome the drawing objection.  Specifically, claim 17 refers to the wedge-shaped braking element embodiment discussed on Page 3, lines 32-35, of the specification, however, the drawings only show the hemispherical embodiment of the braking element discussed on Page 3, lines 24-26.  The drawings do not depict the wedge-shaped braking element embodiment.  Therefore, the objection is maintained.
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  After further review of the claims and in light of applicant’s further amendments to the claims, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth in the current Office Action.
Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 9, 2022